DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  the claim recites “the proximal portion including . . . . driving surface” in lines 11-16 the ellipses aid to omit the canceled subject matter. It is believed the claim should recite  “the proximal portion including . . . . a driving surface” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (US Patent Pub. 20140012340A1) in view of Ainsworth et al (US Patent 8167947B2).
Beck discloses a method for treating a sacro-iliac joint between a sacrum and an ilium (sacro-iliac joint implant system and method, Fig. 6-19).  Specifically in regards to claim 21 and 30, Beck discloses providing an implant (132), the implant comprising a body (138) including a proximal portion (end with 140) and a distal tip (end with 134), an outer surface of the body including a thread (144), the body (138) defining a longitudinal cavity (142) and a plurality of lateral openings (148) in communication therewith, the lateral openings (148) extending through the thread (144), the proximal portion (end with 140) including a driving surface (140), the driving surface (140) positioned between the proximal most end surface (137) of the body (138) and the distal tip (end with 134)  (As can be seen in Fig. 18, the socket 140 has a similar shape as applicants shown in Fig. 4.) (Fig. 14-19; and Page 5 Para. [0064]-Page 6 Para. [0068]).  Beck also discloses reaming a surgical pathway (E) through the ilium (I), across the sacro-iliac joint (J) and into the sacrum (S); and delivering the implant (132) along the surgical pathway such that the implant extends through the ilium and into the sacrum to treat the sacro-iliac joint (Beck discloses that the screw 132 can be used in the method shown in Fig. 6-13 which utilizes screw 32 as an example. Beck also discloses wherein the graft material can be inserted into the cannula of the screw, see [0032].) (Fig. 6-13; and Page 2 Para. [0030]-[0033], Page 4 Para. [0051]-Page 5 Para. [0061], Page 5 Para. [0064]).  However, Beck is silent as to a first mating surface at the proximal portion having threads, or wherein the longitudinal cavity is in communication with the driving surface.
 Ainsworth discloses a method for treating a joint.  Specifically in regards to claim 21 and 30, Ainsworth discloses an implant (500) comprising a body including a proximal portion (end with 548,536) and a distal tip (508), the proximal portion (end with 548,536) including a driving surface (536), the driving surface (536) being positioned between a threaded inner surface (548) of the body and the distal tip (508) (Fig. 5a-5c; and Col. 17 line 51-64, Col. 18 line1-8,49-67, and Col. 19 lines 6-10.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal portion of the screw (132) of Beck to have a first threaded mating surface as taught in Ainsworth in order to have a means to be able to use a tool to extract the screw should resizing be needed, and the use of left-handed threads is preferred as this allows the extraction of the engaged right-handed threads of the rod to be disengaged by rotating the extraction tool in the normal counterclockwise direction (Col. 17 lines 5-23).  However, the combination is still silent as the longitudinal cavity being in communication with the driving surface.
Beck in a separate embodiment shown in Fig. 1-5 discloses a method for treating a sacro-iliac joint between a sacrum and an ilium.  Specifically in regards to claim 21, Beck discloses an implant (32) comprising a body including a proximal portion (end with 40) and a distal tip (34), the proximal portion (end with 40) including a driving surface (40), wherein the driving surface (40) is positioned between the proximal most end (surface 37) of the body and the distal tip (34), and wherein a longitudinal cavity (42) is in communication with the driving surface (40) (Fig. 2-4; and Page 3 Para. [0042]-Page 4 Para. [0044]).  In regards to claim 30, Beck discloses wherein the implant (32) is advanced along the surgical pathway to the ilium along a guidewire (50) (Beck discloses that the cannula 42 in screw 32 can be used to pass a guidewire there through.) (Fig. 1-5, Page 4 para. [0044]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying longitudinal cavity (142) through the body of the screw (132) of Beck embodiment shown in Fig. 14-19 to connect with the driving surface to allow a guidewire there through as taught in Beck embodiment shown in Fig. 1-5  in order to ensure that the implant is properly placed and guided to the surgical location.
In regards to claim 22, Beck discloses wherein the surgical pathway (E) is reamed from a posterior approach (abstract, Page 1 Para. [0006]-[008], and claim 1).
In regards to claim 23-24, Beck discloses wherein delivering the implant (132) comprises driving the implant through the ilium (I) and into the sacrum (S) until at least one surface of the implant (132) is flush with the ilium (I) and the implant (132) is docked with the sacrum (S), and wherein delivering the implant (132) comprises driving the implant through the ilium (I) and into the sacrum (S) until the end surface (137) of the proximal portion (end with 140) is disposed in flush alignment with an outer surface of the ilium (I) (Fig. 12-13; and Page 5 Para. [0061]).
In regards to claim 25, Beck discloses creating an incision using a posterior iliac spine as a landmark and inserting a reamer (54) through the incision such that the reamer (54) can ream the surgical pathway after the incision is created (Fig. 6-9; and Page 1 Para. [0007]-[0008], page 2 Para. [0030], Page 5 Para. [0055],[0059], and claims 3, 16, 20).
In regards to claim 26, Beck discloses wherein the surgical pathway (E) extends through a thickness of the ilium (I) defined by opposite first and second outer surfaces of the ilium (I) (Fig. 10; and Page 5 Para. [0059]).
In regards to claim 27-28, Beck discloses inserting a graft into the implant (132), wherein inserting the graft comprises packing the graft within the implant (132), and where the graft is bone graft material, and inserting the graft comprises inserting the bone graft material into the longitudinal cavity (142) (Beck recites that the graft is autograft and/or allograft that can be inserted into a cannula of the screw.) (Page 2 Para. [0032]).
In regards to claim 29, Beck discloses inserting a graft (46) into the implant (132), where the graft is bone graft material, and inserting the graft comprises inserting the bone graft material into the longitudinal cavity such that the graft exits the longitudinal cavity through the lateral openings (148) (Beck recites that the graft is autograft and/or allograft that can be inserted into a cannula of the screw.) (Page 2 Para. [0032], Page 3 Para. 44, Page 4 Para. [0045], Page 5 Para. [0060], and Page 6 Para. [0068]).

In regards to claim 31, Beck discloses a method for treating a sacro-iliac joint between a sacrum and an ilium (sacro-iliac joint implant system and method, Fig. 6-19).  Specifically, Beck discloses providing an implant (132), the implant comprising a body (138) including a proximal portion (end with 140) and a distal tip (end with 134), an outer surface of the body including a thread (144), the body (138) defining a longitudinal cavity (142) and a plurality of lateral openings (148) in communication therewith, the lateral openings (148) extending through the thread (144), the proximal portion (end with 140) including a driving surface (140) engageable with a second instrument surface, the driving surface (140) being positioned between the end surface (137) of the proximal portion (end with 140) and the distal tip (end with 134) (As can be seen in Fig. 18, the socket 140 has a similar shape as applicants shown in Fig. 4.) (Fig. 14-19; and Page 5 Para. [0064]-Page 6 Para. [0068]).  Beck also discloses reaming a surgical pathway (E) through the ilium (I), across the sacro-iliac joint (J) and into the sacrum (S); inserting a graft (46) comprising an agent into the implant (132), and delivering the implant (132) along the surgical pathway such that the implant extends through the ilium and into the sacrum and the graft (46) releases the agent to treat the sacro-iliac joint (Beck discloses that the screw 132 can be used in the method shown in Fig. 6-13 which utilizes screw 32 as an example. Beck also discloses wherein the graft material can be inserted into the cannula of the screw, see [0032], and wherein the graft can have a bioactive agent. Beck also recites wherein openings 1148 are configured to allow for biologics and agents disperse into the surgical site, see [0068]) (Fig. 6-13; and Page 2 Para. [0030]-[0033], Page 4 Para. [0047], and Page 4 Para. [0051]-Page 5 Para. [0061], Page 5 Para. [0064], Page 6 Para. [0068]).  However, Beck is silent as to a threaded inner surface at the proximal portion, or wherein the longitudinal cavity is in communication with the driving surface.
 Ainsworth discloses a method for treating a joint.  Specifically in regards to claim 31, Ainsworth discloses an implant (500) comprising a body including a proximal portion (end with 548,536) and a distal tip (508), wherein the proximal portion (end with 548,536) including a threaded inner surface (548) engageable with a first instrument surface and a driving surface (536) engageable with a second instrument surface, the driving surface (536) being positioned between the threaded inner surface (548) and the distal tip (508) (Fig. 5a-5c; and Col. 17 line 51-64, Col. 18 line1-8,49-67, and Col. 19 lines 6-10.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal portion of the screw (132) of Beck to have a first threaded mating surface as taught in Ainsworth in order to have a means to be able to use a tool to extract the screw should resizing be needed, and the use of left-handed threads is preferred as this allows the extraction of the engaged right-handed threads of the rod to be disengaged by rotating the extraction tool in the normal counterclockwise direction (Col. 17 lines 5-23).  However, the combination is still silent as the longitudinal cavity being in communication with the driving surface.
Beck in a separate embodiment shown in Fig. 1-5 discloses a method for treating a sacro-iliac joint between a sacrum and an ilium.  Specifically in regards to claim 31, Beck discloses an implant (32) comprising a body including a proximal portion (end with 40) and a distal tip (34), the proximal portion (end with 40) including a driving surface (40), wherein the driving surface (40) is positioned between the proximal most end (surface 37) of the body and the distal tip (34), and wherein a longitudinal cavity (42) is in communication with the driving surface (40) (Fig. 2-4; and Page 3 Para. [0042]-Page 4 Para. [0044]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying longitudinal cavity (142) through the body of the screw (132) of Beck embodiment shown in Fig. 14-19 to connect with the driving surface to allow a guidewire there through as taught in Beck embodiment shown in Fig. 1-5  in order to ensure that the implant is properly placed and guided to the surgical location.
In regards to claim 32, Beck discloses wherein the agent comprises bone growth promoting material (Page 4 Para. [0047] and Page 6 Para. [0068]). 
In regards to claim 33, Beck discloses wherein the reaming of the surgical pathway (E) comprises reaming through a thickness of the ilium (I) (Fig. 10; and Page 5 Para. [0059]).
In regards to claim 34-35, Beck discloses wherein delivering the implant (132) comprises driving the implant through the ilium (I) and into the sacrum (S) until a surface of the implant (132) is flush with the ilium (I) and the implant (132) is docked with the sacrum (S), and wherein delivering the implant (132) comprises driving the implant through the ilium (I) and into the sacrum (S) until an end surface (137) of the proximal portion (end with 140) is disposed in flush alignment with an outer surface of the ilium (I) (Fig. 12-13; and Page 5 Para. [0061]).
In regards to claim 36, Beck discloses creating an incision using a posterior iliac spine as a landmark and inserting a reamer (54) through the incision such that the reamer (54) can ream the surgical pathway after the incision is created (Fig. 6-9; and Page 1 Para. [0007]-[0008], page 2 Para. [0030], Page 5 Para. [0055],[0059], and claims 3, 16, 20).
In regards to claim 37, Beck discloses wherein the surgical pathway (E) is reamed from a posterior approach (abstract, Page 1 Para. [0006]-[008], and claim 1).
In regards to claim 38, Beck discloses wherein the graft (46) is bone graft material (Beck recites that the graft is autograft and/or allograft that can be inserted into a cannula of the screw.) (Page 2 Para. [0032]).
In regards to claim 39, Beck discloses wherein inserting the graft (46) comprises inserting the graft into the longitudinal cavity such that the graft exits the longitudinal cavity through the lateral openings (148) (Beck recites that the graft is autograft and/or allograft that can be inserted into a cannula of the screw.) (Page 2 Para. [0032], Page 3 Para. 44, Page 4 Para. [0045], Page 5 Para. [0060], and Page 6 Para. [0068]).

In regards to claim 40, Beck discloses a method for treating a sacro-iliac joint between a sacrum and an ilium (sacro-iliac joint implant system and method, Fig. 6-19).  Specifically, Beck discloses providing an implant (132), the implant comprising a body (138) including a proximal portion (end with 140) and a distal tip (end with 134), an outer surface of the body including a thread (144), the body (138) defining a longitudinal cavity (142) and a plurality of lateral openings (148) in communication therewith, the lateral openings (148) extending through the thread (144), the distal tip (end with 134) comprising an aperture (see Fig. 16) that is in communication with the longitudinal cavity (142), the proximal portion (end with 140) including a driving surface (140) engageable with a second instrument surface, the driving surface (140) being positioned between the proximal most surface (137) of the proximal portion (end with 140) and the distal tip (end with 134) (As can be seen in Fig. 18, the socket 140 has a similar shape as applicants shown in Fig. 4.) (Fig. 14-19; and Page 5 Para. [0064]-Page 6 Para. [0068]).  Beck also discloses creating an incision using a posterior iliac spine as a landmark, the posterior superior iliac spine defining a vertical axis (V, see Fig. 6); reaming a surgical pathway (E) through the ilium (I), across the sacro-iliac joint (J) and into the sacrum (S) to enlarge the surgical pathway (E); and delivering the implant (132) along the surgical pathway such that the implant extends through the ilium and into the sacrum, the implant (132) being advanced along the surgical pathway until a surface (137) of the implant (132) is disposed in substantially flush (see Fig. 12-13) alignment with an outer surface of the ilium (I) (Beck discloses that the screw 132 can be used in the method shown in Fig. 6-13 which utilizes screw 32 as an example. Beck also discloses wherein the graft material can be inserted into the cannula of the screw, see [0032], and wherein the graft can have a bioactive agent. Beck also recites wherein openings 1148 are configured to allow for biologics and agents disperse into the surgical site, see [0068]) (Fig. 6-13; and Page 2 Para. [0030]-[0033], Page 4 Para. [0047], and Page 4 Para. [0051]-Page 5 Para. [0061], Page 5 Para. [0064], Page 6 Para. [0068]; Page 1 Para. [0007]-[0008], page 2 Para. [0030], Page 5 Para. [0055],[0059], and claims 3, 16, 20).  However, Beck is silent as to threaded inner surface at the proximal portion, or wherein the longitudinal cavity is in communication with the driving surface.
 Ainsworth discloses a method for treating a joint.  Specifically in regards to claim 40, Ainsworth discloses an implant (500) comprising a body including a proximal portion (end with 548,536) and a distal tip (508), wherein the proximal portion (end with 548,536) including a threaded inner surface (548) engageable with a first instrument surface and a driving surface (536) engageable with a second instrument surface, the driving surface (536) being positioned between the threaded inner surface (548) and the distal tip (508) (Fig. 5a-5c; and Col. 17 line 51-64, Col. 18 line1-8,49-67, and Col. 19 lines 6-10.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal portion of the screw (132) of Beck to have a first threaded mating surface as taught in Ainsworth in order to have a means to be able to use a tool to extract the screw should resizing be needed, and the use of left-handed threads is preferred as this allows the extraction of the engaged right-handed threads of the rod to be disengaged by rotating the extraction tool in the normal counterclockwise direction (Col. 17 lines 5-23).  However, the combination is still silent as the longitudinal cavity being in communication with the driving surface.
Beck in a separate embodiment shown in Fig. 1-5 discloses a method for treating a sacro-iliac joint between a sacrum and an ilium.  Specifically in regards to claim 40, Beck discloses an implant (32) comprising a body including a proximal portion (end with 40) and a distal tip (34), the proximal portion (end with 40) including a driving surface (40), wherein the driving surface (40) is positioned between the proximal most end (surface 37) of the body and the distal tip (34), and wherein a longitudinal cavity (42) is in communication with the driving surface (40) (Fig. 2-4; and Page 3 Para. [0042]-Page 4 Para. [0044]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying longitudinal cavity (142) through the body of the screw (132) of Beck embodiment shown in Fig. 14-19 to connect with the driving surface to allow a guidewire there through as taught in Beck embodiment shown in Fig. 1-5  in order to ensure that the implant is properly placed and guided to the surgical location.
Response to Arguments
Applicant’s amendments filed on 5/5/22 have been considered and are deemed to overcome the previous 112 rejection of the claims which are hereby withdrawn.
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. Applicant argues that the Beck reference does not disclose wherein the driving surface is in communication with the longitudinal cavity (Remarks Pg. 8-11).  While applicant is current in that the embodiment of the implant shown in Fig. 14-19 of Beck does not disclose this feature the embodiment of the implant in Fig. 1-5 of Beck does.  Therefore, a person of skill would not be precluded from combining embodiments to allow for the driving feature to be in direct communication with the longitudinal cavity to thereby allow the implant to be guided by a guide wire as disclosed above.  Based on these arguments the claims remain rejected over Beck.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775